          Case 2:21-cv-00134-GMN-NJK Document 113 Filed 07/26/21 Page 1 of 3




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     TONY NGUYEN,
 8                                                          Case No. 2:21-cv-00134-GMN-NJK
               Plaintiff,
 9                                                                        ORDER
     v.
10                                                               [Docket Nos. 91, 92, 106]
     ISLAMIC REPUBLIC OF IRAN, et al.,
11
               Defendants.
12
13         Pending before the Court are Plaintiff’s motions to amend his complaint. Docket Nos. 91,
14 92, 110. The Court has considered Plaintiff’s motions and Defendants’ declarations in response
15 thereto. 1 See Docket Nos. 91, 110, 97, 100 (duplicate), 107. No further briefing is needed. The
16 motions are properly resolved without a hearing. See LR 78-1.
17         Leave to amend “shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a). In
18 deciding whether to grant leave to amend, the Court considers “undue delay, bad faith or dilatory
19 motive on the part of the movant, repeated failure to cure deficiencies by amendments previously
20 allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility
21 of amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962).
22         In his initial request to amend his complaint, Plaintiff asks the Court for leave to amend his
23 complaint by adding the “Socialist Republic of Vietnam” as a defendant in this case. Docket No.
24 91 at 3. In his later-filed motion to amend his complaint, Plaintiff also asks the Court for leave to
25 amend his complaint by adding the “Socialist Republic of Vietnam” as a defendant in this case.
26
27         1
            The proper course of action is for parties to file a response in opposition to a motion and
   a reply in support of a motion, not declarations. See LR 7-2(b). The Court expects strict
28 compliance with the Court’s Local Rules in the future.

                                                     1
          Case 2:21-cv-00134-GMN-NJK Document 113 Filed 07/26/21 Page 2 of 3




 1 Docket No. 106 at 3. Although difficult to follow, this motion provides additional allegations that,
 2 Plaintiff submits, are distinct from an action he filed in the United States District Court for the
 3 District of Columbia. Id.
 4          In response, Defendants ask the Court to deny Plaintiff’s motions to amend his complaint
 5 based, in part, on arguments raised in their pending motions to dismiss. Specifically, Defendants
 6 submit that amendment is improper because the United States District Court for the Central District
 7 of California has declared Plaintiff to be a vexatious litigant. Docket Nos. 97 at 2–4, 107 at 2–5.
 8 Defendants submit that Plaintiff’s motion to amend his complaint is “nonsensical, rambling and
 9 unreadable[.]” Docket No. 107 at 3. Defendants further submit that Plaintiff filed a complaint in
10 the United States District Court for the District of Columbia that is identical to the one Plaintiff
11 filed to initiate the instant case. Docket No. 107 at 5. Defendants submit that the United States
12 District Court for the District of Columbia also found that complaint to be “nonsensical” and,
13 therefore, dismissed the complaint sua sponte. Id. Defendants renew their requests to dismiss the
14 instant action, find that Plaintiff is a vexatious litigant, and issue a prefiling injunction. 2 Docket
15 Nos. 97 at 2–4, 107 at 2–4.
16          The Court finds that leave to amend the complaint is improper at this time. First, Plaintiff
17 failed to attach the proposed amended complaint to his motions, as required under the Court’s
18 Local Rules. See LR 15-1(a). Further, Plaintiff’s request to add the “Socialist Republic of
19 Vietnam” also raises serious issues of foreign sovereign immunity. See Republic of Argentina v.
20 NML Capital, Ltd., 573 U.S. 134 (2014). None of Plaintiff’s motions to amend his complaint
21 address whether this Court may exercise its jurisdiction over Vietnam and, if so, on what legal
22 basis. “Where the legal basis for a cause of action is tenuous, futility supports the refusal to grant
23 leave to amend.” Lockheed Martin Corp. v. Network Sol., Inc., 194 F.3d 980, 986 (9th Cir. 1999)
24 (citing Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990)). In
25 addition, in light of Defendants’ repeated submissions that Plaintiff is a vexatious litigant, the
26
27          2
            The Court does not address these requests and expresses no opinion whatsoever on their
   merits, as they are the subject of Defendants’ pending motions to dismiss. See Docket Nos. 33,
28 47, 48, 69.

                                                      2
         Case 2:21-cv-00134-GMN-NJK Document 113 Filed 07/26/21 Page 3 of 3




 1 Court will deny Plaintiff’s motions to amend until the issues raised by Defendants are resolved. 3
 2 See Dowd v. Sisolak, 2015 WL 6123220, at *4 (D. Nev. Oct. 16, 2015) (citing Leadsinger, Inc. v.
 3 BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008)) (“In the Ninth Circuit, courts deny leave
 4 to amend if . . . it will cause undue prejudice to the opposing party . . . the request is made in bad
 5 faith”).
 6            Accordingly, Defendants’ motions, Docket Nos. 91, 92, 106, are hereby DENIED without
 7 prejudice.
 8            IT IS SO ORDERED.
 9            Dated: July 26, 2021
10                                                                ______________________________
                                                                  Nancy J. Koppe
11                                                                United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
              3
                  The Court expresses no opinion herein on the merits of Defendants’ pending motions to
28 dismiss.

                                                       3
